Exhibit 10.6

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    2    

2. AMENDMENT/MODIFICATION NO.

167

 

3. EFFECTIVE DATE  

09/02/2019

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                CODE     5ACAAQ  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ

JESSICA J. STRINGER

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-5527  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

   



    

 

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:       000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS     

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:            [*]

    

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)    

A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

      ☐                 

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

The purpose of this modification is to incorporate Operating Period 72
(September 2019)

Charters into the ACN-13-FX contract, with the following conditions:

 

A) Once the Charters are scheduled they cannot be canceled.

 

B) All Service and Scan reductions in payment, related to the Day Network only,
will be eliminated. This relief does not apply to the Night Network.

 

C) Volume will be inducted into the network at the Memphis Hub and will incur
appropriate tier pricing and will be processed normally.

 

FedEx will notify the Postal Service if the tender requirement is different than
what is currently in the contract. Delivery does not change. Payments for said
charters will be Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Ron D. Stevens, Vice President                                          
               

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ RON D. STEVENS

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

1-30-20

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

2/4/20

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

2

 

    OF

 

    2

 

              

 

CONTRACT/ORDER NO.

 

ACN-13-FX/167

 

AWARD/ EFFECTIVE DATE  

09/02/2019

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES/SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

9

 

 

 

 

 

 

paid as part of the Operating Period reconciliation.

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Discount Terms:

 

See Schedule

 

Accounting Info:

BFN: 670167

Period of Performance: 09/30/2013 to 09/29/2024

 

Change Item 9 to read as follows:

 

Ad Hoc Charter Option

Account Number: 53703

 

This value is for estimation purposes only.

 

Omitted Attachment

 

An attachment to this exhibit regarding certain charter services to be provided
by FedEx for the U.S. Postal Service has been omitted pursuant to Item 601(a)(5)
of Regulation S-K because the information contained therein is not material and
is not otherwise publicly disclosed. FedEx will furnish supplementally a copy of
the attachment to the Securities and Exchange Commission or its staff upon
request.

 

    

 

             

[*]

 

 

 

 

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.